Oliver, Presiding Judge:
This appeal for reappraisement has been submitted for decision upon an oral stipulation entered into by and between counsel for the parties hereto, agreeing, in substance, that the proper values for the merchandise under consideration should be as follows:

Per dozen

Item No. 4__L_ 13)4 pesos
Iteni No. 5_,_ 15 pesos
Item No. 6___,..--- 18 pesos
Net, packed. Including sales tax.
*374Accordingly, I hold the proper values for the involved merchandise to be as listed above.
Judgment 'will be rendered accordingly.